Date: 08/16/2011 This Contract Agreement Is Between: Contractor SECTION 1.A Contractor's Name: Sunvalley Solar Inc. Contractor's License Number: # 904190 (C-46 Solar) Contractor's Address: 398 Lemon Creek Dr. #A, Walnut, CA 91789 Contractor's Telephone/Fax: Office: (909) 598-0618 / Fax: (909) 598-6633 AND Customer SECTION 1.B Customer's Name: All Fortune Group LLC Customer's Address: 9300 Flair Drive, Suite #107, El Monte, CA 91731 Customer's Telephone/Fax: Project Address: 625 West Anaheim Street, Long Beach, CA 90813 Meter Number(s): SCE 349-029803 Sunvalley Solar Inc. is specified as the Contractor who will provide all labor, materials and equipment in order to complete the following work at the customer's address specified in section 1.B SECTION 2.A The following is a list of services and equipment that will be provided by Sunvalley Solar Inc. in order to install the405.375 kW-DC Photovoltaic System, which is estimated to produce577,140 kWh annually. Installation of (1725) PV solar electric modules, Manufacturer: Tianwei New Energy 235W Polycrystalline Module Model number: TW235(28)P Installation of (2) inverter(s) Manufacturer: PV POWERED Model number: (1) PVP260KW, (1) PVP100KW Installation of solar module mounting hardware, AC and DC power disconnects and all required electrical materials such as conduit, wire, and circuit breakers. -1- SECTION 2.B All materials are guaranteed to be as specified in section 2.A. The work referenced in section 2.A will be performed in accordance with the drawings submitted for city permits. All work will consist of quality workmanship. Any electrical and structural upgrade is not included in the contract price. The sum of total project costs is $2,096,381.25. PAYMENT (Photovoltaic System) SECTION 3.A The total eligible project costs of $2,096,381.25 will be paidby the Customer (owner) as followed: (With payments to be made as follows; payments shall be made by cash or check): 5% Down Payment (Due when the contract is signed) Lump Sum Payment (Within 5 business days after the customer receives the cash grant from the U.S. Treasury Department. The payment shall be the exact amount of cash grant) Monthly Payment A (After the customer receives the monthly incentive from Southern California Edison (SCE) utility company, the customer will pay such exact incentive amount to Sunvalley within 5 business days. The incentive paid by the utility company will be based on the actual production of the installed system, the customer will not be responsible for the differences between the total actual incentive payments and the total estimated payments as stated above) Monthly Payment B (Payments to begin within 5 days after system is approved/commissioned by the local utility company) The customers total eligible payment is $ 1,218,362.81 and shall be applied in96 instalments as monthly periodic payments. Payments in First year to Fifth Year: monthly payment amount is $ 14,772.53 for 60 payments. Payments inSixth year to Eighth Year: monthly payment amount is $9,222.53 for 36 payments. The first instalment is due within 5 days following the photovoltaic system inspection and approval by the City Administrator and Utility Company. Following the first instalment, Sunvalley is to send statements for monthly payment (less the first payment) to the customer. Our payment structure is based upon the premise that all statements are due and payable upon receipt, but in any event, no later than ten (10) days from the date of the statement. Sunvalley reserves the right to charge a monthly late payment fee, at the rate of ten percent (10%) per annum, from the due date for payment until receipt by the Sunvalley of the full amount. -2- Sunvalley like other businesses has substantial cash demands taht require Sunvalley to borrow money is its aacounts are not paid properly. Thus, a finance charge at the rate of ten percent (10%) per annum of the unpaid balance, cumputed from the date of the last invoice until paid will be added to any deliquent accounts. In the event that an account becomes delinquent, Sunvalley employs the same prudent collection procedures used by other businesses, including but not limited to third-party debt collection and legal action. TRANSFERRABLE PAYMENTS SECTION 3.B Sunvalley Solar Inc. is hereby giving permission to the Customer to transfer his payments to another party under these circumstances. In the case where the Customer chooses to sell the property in which the solar photovoltaic system is installed prior to the end of the 84 payments as agreed upon; the Customer may choose to either complete the remaining payments prior to escrow of the property or come to a mutual agreement with the new Customer by signing a transferrable payment contract prior to escrow. The transferrable payment contract will relieve the Customer of being responsible for the remaining balance for the solar photovoltaic system. The remaining balance of the 84 payments will be the responsibility of the new Owner as agreed upon by both parties. SECTION 3.C The owner of the Renewable Energy Certificates(RECs), also known as Green Tags, Renewable Energy Credits, Renewable Electricty Certificates, or Tradeable Renewable Certificates(TRCs), for this solar system as specified in section 2.A is Sunvalley Solar, Inc. WARRANTY/ SERVICES: SECTION 4.A The Contractor Sunvalley Solar Inc. will provide the following warranties and services: · 10-year system workmanship warranty provided by Sunvalley Solar Inc., including all parts and labor that are required in the specified solar power system in section 2.A · 5 years product warranty on the solar panels · 10 years 90% of the minimal Nominal Power Output warranty on solar panels · 25 years 80% of the minimal Nominal Power Output warranty on solar panels · 10 years manufacturer's warranty on the Inverter(s) that are specified in section 2.A · Lifetime System Performance Monitoring · 8 years; semi-annual Solar Module cleaning · 8years; semi-annual On-site system check and corrective reports if applicable · 5 years system production warranty. See Attached Sections: Section 5.A—Acceptance of Contract Section 6.A—Notice to Customer Regarding Complaints Section 7.A—System Production Guarantee Section 8.A—Project Schedule RESPECTFULLY SUBMITTED, Contractor's Name: Sunvalley Solar Inc. By: Henry Yu /s/ Henry Yu 8/16/2011 (Contractor’s Signature) (Date) Customer's Name: All Fortune Group, LLC By:
